DETAILED ACTION

REASONS FOR ALLOWANCE
Claims 55-58 and 60-78 are allowable as amended by the applicant.  The following is an examiner’s statement of reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 55, the prior arts disclose most of the claim invention; however the prior arts do not expressly disclose wherein a solid open-cell phenolic resin foam structure, wherein the outer shell is spaced apart from the inner pad by the solid open-cell phenolic resin foam structure and wherein the solid open-cell phenolic resin foam structure is arranged to deform irreversibly to absorb the energy of an impact which applies a pressure greater than a selected threshold pressure of the solid open-cell phenolic resin foam structure.

Regarding claim 60, the prior arts disclose most of the claim invention; however the prior arts do not expressly disclose wherein a solid open-cell phenolic resin foam structure, wherein the outer shell is spaced apart from the inner pad by the solid open-cell phenolic resin foam structure and wherein the solid open-cell phenolic resin foam structure is arranged to deform irreversibly to absorb the energy of an impact which 

Regarding claim 61, the prior arts disclose most of the claim invention; however the prior arts do not expressly disclose where a solid open-cell phenolic resin foam structure, wherein the outer shell is spaced apart from the inner pad by the solid open-cell phenolic resin foam structure and wherein the solid open-cell phenolic resin foam structure is arranged to deform irreversibly to absorb the energy of an impact which applies a pressure greater than a selected threshold pressure of the solid open-cell phenolic resin foam structure, and wherein the solid open-cell phenolic resin foam structure has a density in the range of 100 to 500 kg-m3.

Regarding claim 62, the prior arts disclose most of the claim invention; however the prior arts do not expressly disclose wherein a solid open-cell phenolic resin foam structure, wherein the outer shell is spaced apart from the inner pad by the solid open-cell phenolic resin foam structure and wherein the solid open-cell phenolic resin foam 

Regarding claim 74, the prior arts disclose most of the claim invention; however the prior arts do not expressly disclose wherein a removable insert adapted to be inserted between the outer casing and the head of a user, wherein the removable insert comprises a solid open-cell phenolic resin foam structure, arranged to deform irreversibly to absorb the energy of an impact which applies a pressure greater than a selected threshold pressure of the solid open-cell phenolic resin foam structure.

Regarding claim 76, the prior arts disclose most of the claim invention; however the prior arts do not expressly disclose wherein the resilient padding is arranged to compress resiliently under compressive force less than or equal to a first force threshold, and the rigid spacer is arranged to compress less than the resilient padding under a compressive force less than a second threshold force less than the first threshold force, and to collapse irreversibly in response to a force greater than the second threshold force leaving voids interleaved with the resilient padding, and wherein the rigid spacer is a solid open-cell phenolic resin foam.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.